Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Applicant’s election without traverse of claims 7-25 in the reply filed on 9/8/2022 is acknowledged.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
           In claim 7, the recitation of the limitation: “a primary . . . winding” on lines 2-6 is unclear and confusing, as such indefinite. For example, it is unclear how the secondary turn winding can extend between the wire sections what the “equivalent current flow path” and how the paths can be aligned. Also, how this limitation  is read on the preferred embodiment. Insofar as understood, i.e., no such wire sections or current flow paths are seen on the drawings. The same is true for claims 16 and  21.        

         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7-25  are rejected under 35 USC 103 as being unpatentable over Kim et al US2009/0174515) n view of Papananos (US2012/0223176Al)  and Huang (US2013/0265132Al) cited on IDS filed 6/25/2020.
Regarding claims 7, 16 and 21, Kim et al disclose the circuit as shown on Figures 1a-8 comprising:
-a primary turn winding (301) comprising an intersection(301a) and an outer section(301c) disposed in parallel extending around a central axis (see paragraph[0026] and figure 3);and 
-a secondary tum winding (302) extending between the inner section(30la) and the outer section(301c) (see paragraph[0026] and figure 3).
Regarding to claim 10,  wherein the secondary turn winding (302) extends in the same plane as the primary turn winding (301), see Figure 3.
Regarding to claims 11, 22 and 24,  wherein the primary turn winding (301) and secondary turn winding (302) are made from a material (copper) having a resistance of less than a resistance of a material of the bridge element.  
Regarding to claim 12,  wherein the first and second wire sections of the primary turn winding (30) are metal traces.  
Regarding to claims 13 and 23, wherein the secondary turn winding (302) is a metal trace.  
Regarding to claim 14, wherein the primary turn winding (3-01) has at least two turns.  
Regarding to claim 15,  wherein the secondary turn winding (302)  has at least two turns.  Regarding to claim 17, wherein the first section of the shared wire element  (301) and the second section (302) of the shared wire element are on the same plane.  
          Kim et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-to align an equivalent current flow path of the primary turn winding with a current flow path of the secondary turn winding as called for in claim 7.  
-the second wire section of the shared wire element to a secondary wire element to form a secondary turn winding such that the secondary wire element partially overlaps the primary turn winding as combined in claim 16.
          Nevertheless, Papananos suggests a connection between a top inductor (1310) and a bottom inductor(1320) as shown on Figures 1A-13C to provide a current flow path  always in the same winding sense so the mutual inductance developed is in favor of the overall spiral inductance, see the paragraph 0045.
        Huang et al suggest to partially overlap the winding (50)  over  the second winding (40) as shown on Figures 1A-8C for forming electromagnetic coupling, see the pargarph  0036,
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the top inductor to the bottom inductor of the device of Kim et al as suggested by Papananos for the purpose of providing provide a current flow path always in the same winding sense so the mutual inductance developed is in favor of the overall spiral inductance.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to overlap the secondary winding  over  the primary  winding of Kim et al as suggested by Huang et al  for the purpose of forming electromagnetic coupling.
Regarding to claim 8,  wherein the primary turn winding (1310) connects with the secondary turn winding (1320) at a bridge element as shown in Figures 13A-14 and the paragraph 0045 of Papanomos.  
Regarding to claim 9, wherein at the bridge element a vertically displaced via holes vertical  connects the primary turn winding (1310) to the secondary turn winding (1320), see the paragraph (0035) and (0045), and Figures 13A-14 of Papanomos.  
Regarding to claim 18. (Original) The method of claim 16, wherein the first wire section and second wire section are metal traces.  
Regarding to claim 19. (Original) The method of claim 18, wherein each metal trace is made from a material having a resistance less than a resistance of the stacked wire elements.  
Regarding to claim 20. (Original) The method of claim 16, wherein the shared wire element is copper and the secondary wire element is aluminum.
Regarding to claim 25, wherein the primary turn winding (301) has at least two turns and a winding of a first turn of the primary turn winding has a different width than a winding of a second turn of the primary turn winding, see the paragraph 0041 and 0045, and Figures 13A-14 of Papanomos.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842